Braley, J.
While the only evidence introduced by the defendant was a certified copy of its charter showing that it is a ■corporation organized under Pub. Sts. c. 115, § 4 for the purpose of assisting discharged prisoners and others by providing them “with a temporary home and employment, to lead honest and useful lives,” the plaintiff called the superintendent of the Home, *225one of the incorporators as a witness. It is upon his evidence that the question of the defendant’s liability must be decided.
The plaintiff having inquired as to the number of corporators and the general management of the Home in the reception, support and employment of inmates, the superintendent was properly permitted to state on cross-examination the purpose for which the wood yard where the plaintiff, an inmate, while at work with a chopping machine was injured, had been established and maintained. Hartnett v. Goddard, 176 Mass. 326, 331.
Nor is the ruling that the plaintiff could not cross-examine his own witness to prove that the defendant was not a charitable organization reviewable on exceptions where no bias or prejudice of the witness is shown. Jennings v. Rooney, 183 Mass. 577. Reed v. Mattapan Deposit & Trust Co. 198 Mass. 306, 312.
It clearly appears from his uncontradicted testimony, that pursuant to the charter the Home maintained the wood yard to provide employment for the men, and to enable them “to save a little money so when they do get employment elsewhere they will have something to stay them over,” and that, the income from invested funds and receipts from the wood yard being insufficient to meet expenses, the deficit is supplied by contributions from the public.
The wood yard having been operated as a part of the defendant’s charitable work for the benefit of the inmates and not for commercial gain or profit, the verdict for the defendant was rightly ordered. Farrigan v. Pevear, 193 Mass. 147, and cases cited. Thornton v. Franklin Square House, 200 Mass. 465. And whether there was evidence for the jury of the plaintiff’s due care and the alleged negligence of the defendant need not be considered.

Exceptions overruled.